                Case 19-11728-ref                Doc 100           Filed 04/01/19 Entered 04/01/19 16:26:12                                       Desc Main
                                                                   Document      Page 1 of 4
Debtor names Reading Eagle Company and WEEU Broadcasting Company

UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF PENNSYLVANIA
Case Nos.                     19-11728-REF & 19-11731-REF

Official Form 204
Chapter 11 or Chapter 9 Cases: AMENDED List of Creditors Who Have the 20 Largest
(Consolidated)                                                                                                                                                              12/15
Unsecured Claims and Are Not Insiders
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person who is an insider , as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.

Name of creditor and complete                                                         Nature of the       Indicate if      Amount of unsecured claim
                                             Name, telephone number, and                                  claim is
mailing address, including zip               email address of creditor contact        claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                 (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                      trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                      loans,                               deduction for value of collateral or setoff to
                                                                                      professional                         calculate unsecured claim.
                                                                                      services, and
                                                                                      government
                                                                                                                          Total Claim, if   Deduction         Unsecured claim
                                                                                      contracts)
                                                                                                                          partially         for value of
                                                                                                                          secured           collateral or
                                                                                                                                            setoff


1    Black Walnut Holdings, LLC              Black Walnut Holdings, LLC               Loan                                                                         $10,132,713.30
     4908 NW 82nd Terrace                    Email:
     Coral Springs, FL 33067




2    Capital Blue Cross                      Capital Blue Cross                       Trade Vendor                                                                    $196,359.98
     Payment Processing                      Email: cbcarrserdnra@capbluecross.com;
     P.O. Box 371482                         cdh.cbc@capbluecross.com
     Pittsburgh, PA 15250-7482




3     Resolute Fp Us Inc                     Resolute Fp Us Inc                       Trade Vendor                                                                    $149,449.64
      5300 Cureton Ferry Rd                  Email: jamie.harris@resolutefp.com;
      Catawba, SC 29704                      info@resolutefp.com




4     Newscycle Solutions Inc                Newscycle Solutions Inc                  Trade Vendor                                                                    $133,290.83
      P.O. Box 851306                        Email: newscycle.ar@newscycle.com
      Minneapolis, MN 55485-1306




5     A Dennis Adams Cpa, Treasurer          A Dennis Adams Cpa, Treasurer            Trade Vendor                                                                     $90,165.86
      633 Court St, 2nd Fl                   Fax: 610-478-6644
      Reading, PA 19601-4318                 Email: taxclaim@countyofberks.com




    Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                Page 1
                Case 19-11728-ref                 Doc 100          Filed 04/01/19 Entered 04/01/19 16:26:12                                     Desc Main
                                                                   Document      Page 2 of 4

Debtor name Reading Eagle Company and WEEU Broadcasting Company                                            Case No. (If known)

                                                                        (Continuation Sheet)
Name of creditor and complete                                                       Nature of the       Indicate if      Amount of unsecured claim
                                              Name, telephone number, and                               claim is
mailing address, including zip                email address of creditor contact     claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                               (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                    trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                    loans,                               deduction for value of collateral or setoff to
                                                                                    professional                         calculate unsecured claim.
                                                                                    services, and
                                                                                    government
                                                                                                                        Total Claim, if   Deduction         Unsecured claim
                                                                                    contracts)
                                                                                                                        partially         for value of
                                                                                                                        secured           collateral or
                                                                                                                                          setoff


6     Central Ink Corporation                 Central Ink Corporation               Trade Vendor                                                                     $79,859.66
      P.O. Box 2165                           Email: george.shown@cicink.com
      Bedford Park, IL 60499-2165




7    Core Bts Inc                             Core Bts Inc                          Trade Vendor                                                                     $68,260.19
     4419 Solutions Center                    Email: dawn.smith@corebts.com
     P.O. Box 774419
     Chicago, IL 60677




8    White Birch Paper Co                     White Birch Paper                     Trade Vendor                                                                     $60,734.64
     Stadacona S.E.C.                         Co Email:
     10 Blvd Des Capucins                     dicktabbachino@whitebirchpaper.com
     Quebec, QC G1J 5L7
     Canada




9    Carrow Real Estate Services Pa LLC       Carrow Real Estate Services Pa LLC    Trade Vendor                                                                     $58,404.55
     99 Washington Ave                        Email:
     Albany, NY 12260                         lwall@carrowrealestateservices.com




10 Security Guards Inc                        Security Guards Inc                   Trade Vendor                                                                     $50,276.25
   600 Park Rd North                          Email: sgi@securityguardsinc.com
   P.O. Box 6283
   Wyomissing, PA 19610




11 Investors Trust Company                    Investors Trust Company               Trade Vendor                                                                     $50,271.00
   Attn: Raymond T Kase Jr                    Fax: 610-372-6414
   1340 Broadcasting Rd, Ste 100
   Wyomissing, PA 19610




12 Page Cooperative                           Page Cooperative                      Trade Vendor                                                                     $45,069.74
   P.O. Box 842228                            Email: dana.greco@pagecooperative.com
   Boston, MA 02284-2228




    Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                             Page 2
               Case 19-11728-ref               Doc 100            Filed 04/01/19 Entered 04/01/19 16:26:12                                      Desc Main
                                                                  Document      Page 3 of 4

Debtor name Reading Eagle Company and WEEU Broadcasting Company                                            Case No. (If known)

                                                                    (Continuation Sheet)
Name of creditor and complete                                                       Nature of the       Indicate if      Amount of unsecured claim
                                           Name, telephone number, and                                  claim is
mailing address, including zip             email address of creditor contact        claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                               (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                    trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                    loans,                               deduction for value of collateral or setoff to
                                                                                    professional                         calculate unsecured claim.
                                                                                    services, and
                                                                                    government
                                                                                                                        Total Claim, if   Deduction         Unsecured claim
                                                                                    contracts)
                                                                                                                        partially         for value of
                                                                                                                        secured           collateral or
                                                                                                                                          setoff


13 Lindenmeyr Munroe                       Lindenmeyr Munroe                        Trade Vendor                                                                     $43,611.31
   3300 Horizon Dr                         Email: alambdin@lindenmeyr.com
   King of Prussia, PA 19406




14 Reading Parking Authority               Reading Parking Authority                Trade Vendor                                                                     $27,363.00
   613 Franklin St                         Email: keishlaramos@readingparking.com
   Reading, PA 19602




 15 Allan Industries Inc                   Allan Industries Inc                     Trade Vendor                                                                     $25,431.81
   270 Route 46 East                       Fax: 973-586-9626
   Rockaway, NJ 07866




16 Ingersoll-Rand Company                  Ingersoll-Rand Company                   Trade Vendor                                                                     $23,718.29
   Industrial Technologies                 Fax: 866-645-5659
   15768 Collections Center Dr
   Chicago, IL 60693




17 Anygraaf                                Anygraaf                                 Trade Vendor                                                                     $23,480.57
   10451 Mill Run Circle, Ste 400          Email: anyinc@anygraaf.com
   Owings Mills, MD 21117




18 Telereach Inc                           Telereach Inc                            Trade Vendor                                                                     $23,183.27
   90 Whiting St                           Fax: 866-672-2979
   Plainville, CT 06062




19 PandoLogic Inc                          PandoLogic Inc                           Trade Vendor                                                                     $20,305.26
   3 E 54th St, 19th Fl                    Email: jbardhoshi@pandologic.com
   New York, NY 10022




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                Page 3
               Case 19-11728-ref              Doc 100           Filed 04/01/19 Entered 04/01/19 16:26:12                                    Desc Main
                                                                Document      Page 4 of 4

Debtor name Reading Eagle Company and WEEU Broadcasting Company                                        Case No. (If known)

                                                                     (Continuation Sheet)
Name of creditor and complete                                                   Nature of the       Indicate if      Amount of unsecured claim
                                          Name, telephone number, and                               claim is
mailing address, including zip            email address of creditor contact     claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                           (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                loans,                               deduction for value of collateral or setoff to
                                                                                professional                         calculate unsecured claim.
                                                                                services, and
                                                                                government
                                                                                                                    Total Claim, if   Deduction         Unsecured claim
                                                                                contracts)
                                                                                                                    partially         for value of
                                                                                                                    secured           collateral or
                                                                                                                                      setoff


20 Innovative Technologies In Print       Innovative Technologies In Print      Trade Vendor                                                                     $18,667.83
   200 South Chestnut St                  Fax: 717-367-1587
   Elizabethtown, PA 17022




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                             Page 4
